Name: 2010/649/EU: Council Decision of 7 October 2010 on the conclusion of the Agreement between the European Community and the Islamic Republic of Pakistan on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: international law;  migration;  European construction;  criminal law;  international affairs;  Asia and Oceania
 Date Published: 2010-11-04

 4.11.2010 EN Official Journal of the European Union L 287/50 COUNCIL DECISION of 7 October 2010 on the conclusion of the Agreement between the European Community and the Islamic Republic of Pakistan on the readmission of persons residing without authorisation (2010/649/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with the Islamic Republic of Pakistan on the readmission of persons residing without authorisation (hereinafter the Agreement). (2) The Agreement has been signed, on behalf of the European Community, on 26 October 2009 subject to its conclusion. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Agreement should be approved. (5) The Agreement establishes a Joint Readmission Committee which may adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the European Union position in this case. (6) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (7) In accordance with Articles 1 and 2 of the Protocol on the Position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of the said Protocol, Ireland is not participating in the adoption of this Decision and is not bound by or subject to its application. (8) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Community and the Islamic Republic of Pakistan on the readmission of persons residing without authorisation (hereinafter the Agreement) is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 20(2) of the Agreement, in order to bind the Union (1), and shall make the following declaration: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  or to the Community  in the text of the Agreement are, where appropriate, to be read as to the European Union . Article 3 The Commission, assisted by experts from Member States invited at the Commissions request, shall represent the Union in the Joint Readmission Committee established by Article 16 of the Agreement. Article 4 The position of the Union within the Joint Readmission Committee with regard to the adoption of its rules of procedure as required under Article 16(2) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall enter into force on the day of its adoption. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 7 October 2010. For the Council The President M. WATHELET (1) The date of entry into force of the Readmission Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREEMENT between the European Community and the Islamic Republic of Pakistan on the readmission of persons residing without authorisation THE HIGH CONTRACTING PARTIES, THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, and THE ISLAMIC REPUBLIC OF PAKISTAN, hereinafter referred to as Pakistan, hereinafter also referred to individually as a Party and collectively as the Parties, DESIRING to strengthen their cooperation to combat illegal immigration effectively, DESIRING to establish, by means of this Agreement and on the basis of reciprocity, rapid and effective procedures for the identification and safe and orderly return of persons who do not, or no longer, fulfil the conditions for entry into, presence in, or residence on the territories of Pakistan or one of the Member States of European Union, and to facilitate the transit of such persons in a spirit of cooperation, EMPHASISING that this Agreement shall be without prejudice to the rights, obligations and responsibilities of the Member States of the European Union and Pakistan under international law, CONSIDERING that the provisions of Title IV of the Treaty establishing the European Community, and all acts adopted on the basis of that Title, do not apply to the Kingdom of Denmark, HAVE AGREED AS FOLLOWS: Article 1 Definitions For the purposes of this Agreement: (a) Member State shall mean any Member State of the European Union, with the exception of the Kingdom of Denmark; (b) National of a Member State shall mean any person who holds the nationality, as defined for Community purposes, of a Member State; (c) National of Pakistan shall mean any person who holds the nationality of Pakistan; (d) Third country national shall mean any person who holds a nationality other than that of Pakistan or one of the Member States; (e) Stateless person shall mean any person who does not hold a nationality; (f) Residence authorisation shall mean a permit of any type issued by Pakistan or one of the Member States entitling a person to reside on the territory of the issuing State; (g) Visa shall mean an authorisation issued or a decision taken by Pakistan or one of the Member States which is required with a view to entry into, or transit through, its territory. This shall not include an airport transit visa; (h) Requesting State shall mean the State (Pakistan or one of the Member States), which submits a readmission application pursuant to Articles 2 and 3 or a transit application pursuant to Article 12; (i) Requested State shall mean the State (Pakistan or one of the Member States) to which a readmission application pursuant to Articles 2 and 3 or a transit application pursuant to Article 12 is submitted. SECTION I READMISSION OBLIGATIONS Article 2 Readmission of nationals 1. The Requested State shall readmit, after the nationality having been proved in accordance with Article 6, upon application by the Requesting State any of its nationals who does not, or who no longer fulfils the conditions in force for entry into, presence in, or residence on, the territory of the Requesting State. 2. The Requested State shall, as necessary and without delay, issue the person whose readmission has been accepted with the travel document required for his or her readmission, which shall be valid for at least six months. If, for legal or factual reasons, the person concerned cannot be transferred within the period of validity of the travel document, the Requested State shall issue a new travel document with the same period of validity within 14 days. Article 3 Readmission of third country nationals and Stateless persons 1. The Requested State shall readmit, upon application by the Requesting State and without further formalities other than those provided for in this Agreement, any third country national or Stateless person who does not, or who no longer, fulfils the conditions in force for entry into, presence in, or residence on, the territory of the requesting State, provided that such persons: (a) hold, at the time of submission of the readmission application, a valid visa or residence authorisation issued by the Requested State; or (b) entered the territory of the Requesting State unlawfully coming directly from the territory of the Requested State. A person comes directly from the territory of the Requested State within the meaning of this subparagraph if he or she arrived on the territory of the Requesting State, or, where the Requested State is Pakistan, on the territory of the Member States, by air or ship without having entered another country in-between. 2. The readmission obligation in paragraph 1 shall not apply if: (a) the third country national or Stateless person has only been in airside transit via an international airport of the Requested State; or (b) the Requesting State has issued to the Third country national or Stateless person a visa or residence authorisation before or after entering its territory unless that person is in possession of a visa or residence permit, issued by the Requested State, which has a longer period of validity. 3. If the Requested State is a Member State, the readmission obligation in paragraph 1 is for the Member State that issued a visa or residence authorisation. If two or more Member States issued a visa or residence authorisation, the readmission obligation in paragraph 1 is for the Member State that issued the document with a longer period of validity or, if one or several of them have already expired, the document that is still valid. If all of the documents have already expired, the readmission obligation in paragraph 1 is for the Member State that issued the document with the most recent expiry date. 4. The Requested State shall, as necessary and without delay, issue the person whose readmission has been accepted with the travel document required for his or her return which shall be valid for at least six months. If, for legal or factual reasons, the person concerned cannot be transferred within the period of validity of the travel document, the Requested State shall issue a new travel document with the same period of validity within 14 calendar days. SECTION II READMISSION PROCEDURE Article 4 Principles 1. Subject to paragraph 2, any transfer of a person to be readmitted on the basis of the obligations contained in Articles 2 and 3 shall require the submission of a readmission application to the competent authority of the Requested State. 2. Without prejudice to Articles 2(1) and 3(1), no readmission application shall be needed where the person to be readmitted is in possession of a valid travel document and, where applicable, a valid visa or residence authorisation of the Requested State. 3. No person shall be readmitted only on the basis of prima facie evidence of nationality. Article 5 Readmission application 1. A readmission application shall contain the following information: (a) the particulars of the person to be readmitted (e.g. given name, surname, date of birth, place of birth, and the last place of residence); (b) indication of the means for the proof of nationality, transit, the conditions for the readmission of third country nationals and Stateless persons and unlawful entry and residence. 2. The readmission application, to the extent possible, will also contain the following information: (a) a statement indicating that the person to be readmitted may need help or care, provided the person concerned has explicitly consented to the statement; (b) any other protection or security measure which may be necessary in the individual readmission case. 3. A common form to be used for readmission applications is attached as Annex V to this Agreement. Article 6 Means of evidence regarding nationality 1. Evidence of nationality cannot be furnished through false documents. 2. Proof of nationality pursuant to Article 2(1) may be furnished through any of the documents listed in Annex I to this Agreement, even if their period of validity has expired. If such documents are presented, the Requested and the Requesting States shall mutually recognise the nationality without further investigation being required. 3. Proof of nationality, as required under Article 2(1), may also be furnished through any of the documents listed in Annex II to this Agreement, even if their period of validity has expired. If such documents are presented, the Requested State shall initiate the process for establishing the nationality of the person concerned. 4. If none of the documents listed in Annexes I or II can be presented, the competent authority of the Requesting State and the diplomatic or consular representation of the Requested State shall, upon request, make arrangements to interview the person for whose readmission an application has been submitted, without undue delay. Article 7 Means of evidence regarding third country nationals and Stateless persons 1. Proof of the conditions for the readmission of third country nationals and Stateless persons laid down in Article 3(1) shall be particularly furnished through the means of evidence listed in Annex III to this Agreement. It cannot be furnished through false documents. Any such proof shall be based on elements that are mutually recognised by the Requested and the Requesting States. 2. Proof of the conditions for the readmission of third country nationals and Stateless persons laid down in Article 3(1) may also be furnished through the means of evidence listed in Annex IV to this Agreement. Where such means of evidence are presented, the Requested State will deem them appropriate to initiate investigation. 3. The unlawfulness of entry, presence or residence shall be established by means of the travel documents of the person concerned in which the necessary visa or other residence authorisation for the territory of the Requesting State are missing. A statement by the Requesting State that the person concerned has been found not to have the necessary travel documents, visa or residence authorisation may provide prima facie evidence of the unlawful entry, presence or residence. Article 8 Time limits 1. The application for readmission must be submitted to the competent authority of the Requested State within a maximum of one year after the Requesting States competent authority has gained knowledge that a third country national or a Stateless person does not fulfil, or no longer fulfils the conditions in force for entry, presence or residence. Where there are legal or factual obstacles to the application being submitted in time, the time limit shall, upon request, be extended but only until the obstacles have ceased to exist. 2. A readmission application must be replied to without undue delay, and in any event within a maximum of 30 calendar days; reasons shall be given for refusal of a readmission application. This time limit begins to run from the date of receipt of the readmission application. Where there are legal or factual obstacles to the application being replied to in time, the time limit may, upon request and giving reasons, be extended up to 60 calendar days, except if the maximum detention period in the national legislation of the Requesting State is less than, or equal to, 60 days. Where there is no reply within this time limit, the transfer shall be deemed to have been agreed to. 3. After agreement has been given or, where appropriate, upon expiry of the time limit mentioned in paragraph 2 of this Article, the person concerned shall be transferred within three months. Upon request, this time limit may be extended by the time taken to deal with legal or practical obstacles. Article 9 Transfer modalities and modes of transportation Before returning a person, the competent authorities of Pakistan and the Member State concerned shall make arrangements in writing in advance, regarding the transfer date, the border crossing point, possible escorts and means of transport. Article 10 Readmission in error Pakistan shall take back without delay any person readmitted by a Member State, and a Member State shall take back without delay a person readmitted by Pakistan, if it is established within a period of three months after the transfer of the person concerned that the requirements laid down in Articles 2 and 3 of this Agreement were not met. In such cases, the competent authorities of Pakistan and the Member State concerned shall also exchange all available information relating to the actual identity, nationality or transit route of the person to be taken back. SECTION III TRANSIT OPERATIONS Article 11 Principles 1. The Requested State may allow the transit of a third country national or Stateless person when such a national or person cannot be returned to the State of destination directly after being satisfied, on the basis of written evidence, that the State of destination has committed itself to readmitting its national or the person as the case may be. 2. The Requested State may revoke consent if the onward journey in possible States of transit or the readmission by the State of destination is no longer assured. In such cases, the Requesting State shall take back the third country national or the Stateless person at its costs. Article 12 Transit procedure 1. An application for transit operations must be submitted to the competent authorities in writing and shall contain the following information: (a) type of transit, possible other States of transit and final destination; (b) the particulars of the person concerned (e.g. given name, surname, date of birth and  where possible  place of birth, nationality, type and number of travel document); (c) envisaged border crossing point, time of transfer and possible use of escorts. A common form to be used for transit applications is attached as Annex VI to this Agreement. 2. The Requested State shall, within 14 calendar days and in writing, inform the Requesting State of its decision and, if it allows transit, confirm the border crossing point and the envisaged time of transit. 3. If the transit operation is effected by air, the person to be transited and possible escorts shall be exempted from having to obtain an airport transit visa. 4. The competent authorities of the Requested State shall, subject to mutual consultations, support the transit operations, in particular through the surveillance of the persons in question and the provision of suitable amenities for that purpose, in accordance with its laws and rules. SECTION IV COSTS Article 13 Transport and transit costs Without prejudice to the right of the competent authorities of the Requesting State to recover the costs associated with the readmission from the person to be readmitted or third parties, all transport costs incurred in connection with readmission and transit operations pursuant to this Agreement as far as the border of the State of final destination shall be borne by the Requesting State. In the case of readmission in error, under Article 10, these costs have to be borne by the State which has to take back the person concerned. SECTION V DATA PROTECTION AND CONSISTENCY WITH OTHER LEGAL OBLIGATIONS Article 14 Personal data 1. The processing of personal data shall only take place if such processing is necessary for the implementation of this Agreement by the competent authorities of Pakistan and the Member States. For the purposes of this Article, the definitions contained in Article 2 of Directive 95/46/EC (1) apply. Where the controller is a competent authority of a Member State, such processing shall be subject to the provisions of Directive 95/46/EC and of national legislation adopted pursuant to this Directive, including the rules concerning the transfer of personal data to third countries. 2. Additionally, the processing of personal data for the implementation of this Agreement, and in particular the communication of personal data from Pakistan to a Member State and vice versa, shall be subject to the following principles: (a) personal data must be processed fairly and lawfully; (b) personal data must be collected for the specified, explicit and legitimate purpose of implementing this Agreement and not further processed by the communicating authority nor by the receiving authority in a way incompatible with that purpose; (c) personal data must be adequate, relevant and not excessive in relation to the purpose for which they are collected and/or further processed, in particular, personal data communicated may concern only the following:  the particulars of the person to be transferred (e.g. given name, surname, any previous names, nicknames or pseudonyms, date and place of birth, sex, current and any previous nationality),  passport or identity card (number, period of validity, date of issue, issuing authority, place of issue),  stop-overs and itineraries,  other information needed to identify the person to be transferred or to examine the readmission requirements pursuant to this Agreement; (d) personal data must be accurate and, where necessary, kept up to date; (e) personal data must be kept in a form which permits identification of data subjects for no longer than is necessary for the purpose for which the data were collected or for which they are further processed; (f) both the communicating authority and the receiving authority shall take every reasonable step to ensure as appropriate the rectification, erasure or blocking of personal data where the processing does not comply with the provisions of this Article, in particular because that data are not adequate, relevant, accurate, or they are excessive in relation to the purpose of processing. This includes the notification of any rectification, erasure or blocking to the other Party; (g) upon request, the receiving authority shall inform the communicating authority of the use of the communicated data and of the results obtained therefrom; (h) personal data may only be communicated to the competent authorities. Further communication to other bodies requires the prior consent of the communicating authority; (i) the communicating and the receiving authorities are under the obligation to make a written record of the communication and receipt of personal data. Article 15 Consistency with other legal obligations 1. This Agreement shall be without prejudice to the rights, obligations and responsibilities of the Community, the Member States and Pakistan arising from or under international law, and international treaties to which they are Parties. 2. Nothing in this Agreement shall prevent the return of a person under other bilateral arrangements. 3. This Agreement shall be without prejudice to the remedies and rights available to the person concerned under the laws of the host country including international law. SECTION VI IMPLEMENTATION AND APPLICATION Article 16 Joint Readmission Committee 1. The Parties shall provide each other with mutual assistance in the application and interpretation of this Agreement. To this end, they shall set up a Joint Readmission Committee (hereinafter referred to as the Committee) which will, in particular, have the task of: (a) monitoring the application of this Agreement; (b) deciding on technical arrangements necessary for its uniform execution, including amendments to Annexes III and IV; (c) having a regular exchange of information on the implementing Protocols drawn up by individual Member States and Pakistan pursuant to Article 17; (d) proposing amendments to this Agreement and Annexes I and II. 2. The decisions of the Committee shall be taken by unanimity and be implemented accordingly. 3. The Committee shall be composed by representatives of the Community and Pakistan. The Community shall be represented by the European Commission, assisted by experts from Member States. 4. The Committee shall meet where necessary at the request of one of the Parties, normally on an annual basis. 5. Disputes which cannot be resolved by the Committee shall be settled through consultations between the Parties. 6. The Committee shall establish its rules of procedure, including establishing a working language common to both Parties. Article 17 Implementing protocols 1. Pakistan and a Member State may draw up an implementing Protocol which shall cover rules on: (a) the designation of the competent authorities, the border crossing points and the exchange of contact points; (b) the conditions for escorted returns, including the transit of third country nationals and Stateless persons under escort; (c) means and documents other than those listed in the Annexes I to IV to this Agreement. 2. The implementing Protocols referred to in paragraph 1 shall enter into force only after the Committee, referred to in Article 16, has been notified. Article 18 Relation to bilateral readmission agreements or arrangements of Member States The provisions of this Agreement shall take precedence over the provisions of any bilateral agreement or arrangement on the readmission of persons residing without authorisation which have been or may, under Article 17, be concluded between individual Member States and Pakistan, in so far as the provisions of the latter are incompatible with those of this Agreement. SECTION VII FINAL PROVISIONS Article 19 Territorial application 1. Subject to paragraph 2, this Agreement shall apply to the territory in which the Treaty establishing the European Community is applicable and the territory of Pakistan. 2. This Agreement shall not apply to the territory of the Kingdom of Denmark. Article 20 Entry into force, duration and termination 1. This Agreement shall be ratified or approved by the Parties in accordance with their respective procedures. 2. This Agreement shall enter into force on the first day of the second month following the date on which the Parties notify each other that the procedures referred to in paragraph 1 have been completed. 3. Without prejudice to existing obligations of the Parties under customary international law to take back own nationals, this Agreement, and the Implementing Protocols, shall apply to persons who entered into the territories of Pakistan and the Member States after its entry into force. 4. Either Party may terminate this Agreement at any time by officially notifying the other Party. This Agreement shall cease to apply six months after the date of such notification. Article 21 Annexes Annexes I to VI shall form an integral part of this Agreement. Done at Brussels on the twenty-sixth day of October in the year two thousand and nine in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish, and Swedish languages, each of these texts being equally authentic. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta FÃ ¶r Europeiska gemenskapen Ã Ã ° ÃÃ Ã »Ã Ã ¼Ã Ã ºÃ ° ÃÃ µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã °Ã ºÃ ¸Ã Ã Ã °Ã ½ Por la RepÃ ºblica IslÃ ¡mica de PakistÃ ¡n Za PÃ ¡kistÃ ¡nskou islÃ ¡mskou republiku For Den Islamiske Republik Pakistan FÃ ¼r die Islamische Republik Pakistan Pakistani Islamivabariigi nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ Ã »Ã ±Ã ¼Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ For the Islamic Republic of Pakistan Pour la RÃ ©publique islamique du Pakistan Per la Repubblica islamica del Pakistan PakistÃ nas IslÃ ma Republikas vÃ rdÃ  Pakistano Islamo Respublikos vardu A PakisztÃ ¡ni IszlÃ ¡m KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika IÃ ¼lamika tal-Pakistan Voor de Islamitische Republiek Pakistan W imieniu Islamskiej Republiki Pakistanu Pela RepÃ ºblica IslÃ ¢mica do PaquistÃ £o Pentru Republica IslamicÃ  Pakistan Za PakistanskÃ º islamskÃ º republiku Za Islamsko republiko Pakistan Pakistanin islamilaisen tasavallan puolesta FÃ ¶r Islamiska republiken Pakistan (1) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). ANNEX I Common list of documents the presentation of which is considered as evidence of nationality (Articles 2(1) in conjunction with article 6(2))  Genuine passports of any kind (national passports, diplomatic passports, service passports, collective passports and surrogate passports including childrens passports),  computerised national identity cards,  genuine citizenship certificates. ANNEX II Common list of documents the presentation of which shall initiate the process for establishing nationality (Article 2(1) in conjunction with article 6(3))  Digital fingerprints or other biometric data,  temporary and provisional national identity cards, military identity cards and birth certificates issued by the Government of the Requested Party,  photocopies (1) of any of the documents listed in Annex I to this Agreement,  driving licences or photocopies (1) thereof,  photocopies (1) of other official documents that mention or indicate citizenship (e.g. birth certificates),  service cards, seamans registration cards, skippers service cards or photocopies (1) thereof,  statements made by the person concerned. (1) For the purpose of this Annex, the term photocopies shall mean photocopies officially authenticated by the authorities of Pakistan or the Member States. ANNEX III Common list of documents which shall be considered as means of evidence of the conditions for the readmission of third country nationals and stateless persons (Article 3(1) in conjunction with article 7(1))  Entry and/or departure stamps/endorsements in the travel document of the person concerned,  valid visa and/or residence authorisation issued by the Requested State. ANNEX IV Common list of documents which are considered as means of evidence to initiate the investigations for the readmission of third country nationals and stateless persons (Article 3 in conjunction with article 7(2))  Official statements made, in particular, by border authority staff and other official or bona fide witnesses (e.g. airline staff) who can testify to the person concerned crossing the border,  description, by the competent authorities of the Requesting State, of the place and circumstances under which the person concerned has been intercepted after entering the territory of the Requesting State,  information related to the identity and/or stay of a person which has been provided by an international organisation (e.g. UNHCR),  reports/confirmation of information by family members,  statement by the person concerned,  named tickets as well as certificates and bills of any kind (e.g. hotel bills, appointment cards for doctors/dentists, entry cards for public/private institutions, etc.) which clearly show that the person concerned stayed on the territory of the Requested State;  named tickets and/or passenger lists of air or boat passages which show the itinerary on the territory of the Requested State,  information showing that the person concerned has used the services of a courier or travel agency. ANNEX V ANNEX VI JOINT DECLARATION CONCERNING ARTICLE 1(f) For the purpose of Article 1(f), the Parties agree that residence authorisation shall not include temporary permissions to remain on their territories in connection with the processing of an asylum application or an application for a residence authorisation. JOINT DECLARATION CONCERNING ARTICLE 2(1) The Parties take note that, according to the current Pakistan Citizenship Act, 1951, and the Rules made thereunder, a citizen of Pakistan cannot renounce his citizenship without having acquired or having been given a valid document assuring the grant of citizenship or nationality of another State. The Parties agree to consult each other as and when the need arises. JOINT DECLARATION CONCERNING ARTICLE 3 With regard to Article 3, the Parties will endeavour to return, as a matter of principle, any third country national or Stateless person who does not, or who no longer fulfils the conditions in force for entry into, presence in, or residence on the territory of either Party, to his or her country of origin. JOINT DECLARATION CONCERNING ARTICLE 3(1)(b) The Parties agree that mere airside transit stays in a third country shall not be considered as having entered another country in-between within the meaning of those provisions. JOINT DECLARATION CONCERNING ARTICLE 8(2) The Parties agree that, with regard to readmission applications submitted by Member States whose maximum detention period in their national legislation is lower than, or equal to, 30 days, the time limit of 30 calendar days mentioned in Article 8(2) includes, in case of a positive reply to the readmission application, the issuing of the travel document required for his or her readmission in respect of Article 2(2) and Article 3(4) of the Agreement. JOINT DECLARATION BETWEEN THE EUROPEAN COMMISSION AND PAKISTAN ON LEGAL MIGRATION In keeping with Pakistans interest in benefiting from opportunities for legal migration existing in the Member States of the European Union, the Parties agreed that the application of this Agreement will be instrumental in encouraging individual Member States to offer legal migration opportunities to Pakistani citizens. In this context, the European Commission calls upon Member States to enter into talks with Pakistan, according to their own national legislation, regarding legal migration possibilities of Pakistani citizens. JOINT DECLARATION ON TECHNICAL ASSISTANCE The Parties are committed to implement this Agreement on the basis of shared responsibility and a balanced partnership in a spirit of solidarity as regards the management of migratory flows between the European Union and Pakistan. In this context, the European Union will support Pakistan, through Community assistance programmes, notably the Aeneas Programme, in the implementation of all components of this Agreement, including support aimed at resettlement and welfare of the readmitted persons. Such support can in principle also cover fostering the links between migration and development, organising and promoting legal economic migration, managing illegal migration, and protecting migrants against exploitation and exclusion. JOINT DECLARATION CONCERNING DENMARK The Parties take note that this Agreement does not apply to the territory of the Kingdom of Denmark, nor to nationals of the Kingdom of Denmark. In such circumstances it is appropriate that Pakistan and Denmark conclude a readmission agreement in the same terms as this Agreement. JOINT DECLARATION CONCERNING ICELAND AND NORWAY The Parties take note of the close relationship between the European Community and Iceland and Norway, particularly by virtue of the Agreement of 18 May 1999 concerning the association of these countries with the implementation, application and development of the Schengen acquis. In such circumstances it is appropriate that Pakistan concludes a readmission agreement with Iceland and Norway in the same terms as this Agreement. JOINT DECLARATION ON A COMPREHENSIVE DIALOGUE ON MIGRATION MANAGEMENT The Parties are committed to engage in a comprehensive dialogue on migration management within the framework of the Joint Commission to be established under the EC  Pakistan Third Generation Cooperation Agreement. This dialogue will include visa policies, with a view to facilitating people-to-people exchanges.